MEMORANDUM**
Adalberto Contreras-Coria appeals his conviction and 60-month sentence for conspiracy to distribute over 500 grams of cocaine, in violation of 21 U.S.C. § 841. We have jurisdiction pursuant to 28 U.S.C. § 1291.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Contreras-Coria has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Contreras-Coria has not filed a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. See United States v. Cardenas, 405 F.3d 1046, 1048 (9th Cir.2005) (noting that United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), has no bearing on mandatory minimum cases).
We therefore GRANT counsel’s motion to withdraw and AFFIRM the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.